          Case 1:15-mc-01404-CKK Document 500 Filed 01/06/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


    IN RE DOMESTIC AIRLINE TRAVEL                          MDL Docket No. 2656 Misc. No.
    ANTITRUST LITIGATION                                   15-1404 (CKK)

                                                           Public Version of Sealed Document
    This Document Relates to:
    ALL CASES                                               ORAL ARGUMENT REQUESTED


                           DEFENDANT DELTA AIR LINES, INC.’S
                           MOTION FOR SUMMARY JUDGMENT

         Delta Air Lines, Inc. (“Delta”), pursuant to Federal Rule of Civil Procedure 56, Local Rule

LCvR 7(h), and this Court’s Order dated December 10, 2020 (ECF No. 462), and other applicable

law, hereby moves for summary judgment, and requests that the Court dismiss Plaintiffs’ claim in

its entirety. There are no genuine disputes of material fact in this case, and Delta is entitled to

judgment as a matter of law. In support of this Motion, Delta relies upon all matters of record,

including the following accompanying materials:

         (1)    Delta’s Memorandum of Points and Authorities in Support of Its Motion for

                Summary Judgment;

         (2)    Delta’s Statement of Undisputed Material Facts; and

         (3)    the Declaration of Michael S. Mitchell and the exhibits attached thereto. 1




1
 Delta’s motion and the listed accompanying materials are being filed under seal pursuant to the
Stipulated Protective Order Regarding Confidential and Privileged Materials (“Protective Order”)
dated March 20, 2017 (ECF No. 162). Protective Order ¶ 23(a)) (“To the extent that a brief,
memorandum, or pleading discloses any Protected Material, then the brief, memorandum, or
pleading shall initially be filed under seal.”). Consistent with ¶ 23(d) of the Protective Order, Delta
will file public versions of its motion and accompanying materials within seven days of this filing.
        Case 1:15-mc-01404-CKK Document 500 Filed 01/06/21 Page 2 of 3




       Delta respectfully requests that summary judgment be entered in its favor as to Plaintiffs’

claim, and that Plaintiffs’ Corrected Consolidated Amended Class Action Complaint (ECF No.

184) be dismissed with prejudice.



Dated: December 16, 2020                    Respectfully submitted,

                                            /s/ James P. Denvir

                                            James P. Denvir (Bar No. 225359)
                                            Michael S. Mitchell (Bar No. 986708)
                                            Abby L. Dennis (Bar No. 994476)
                                            BOIES SCHILLER FLEXNER LLP
                                            1401 New York Avenue, NW
                                            Washington, DC 20005
                                            Telephone: (202) 237-2727
                                            jdenvir@bsfllp.com
                                            mmitchell@bsfllp.com
                                            adennis@bsfllp.com

                                            Counsel for Delta Air Lines, Inc.




                                                2
        Case 1:15-mc-01404-CKK Document 500 Filed 01/06/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 6, 2021, a true and correct copy of the foregoing public

version of Defendant Delta Air Lines, Inc.’s Motion for Summary Judgment was served on all

counsel of record via the Court’s CM/ECF system, together with public versions of the following

supporting documents:

       1.     Memorandum of Points and Authorities in Support of Defendant Delta Air Lines,
              Inc.’s Motion for Summary Judgment;

       2.     Defendant Delta Air Lines, Inc.’s Corrected Statement of Material Facts;

       3.     Declaration of Michael S. Mitchell in Support of Defendant Delta Air Lines,
              Inc.’s Motion for Summary Judgment (including public versions of the exhibits
              thereto);

       4.     [Proposed] Order Granting Delta Air Lines, Inc.’s Motion for Summary
              Judgment.


                                             /s/ Michael S. Mitchell
                                             Michael S. Mitchell (Bar No. 986708)
                                             BOIES SCHILLER FLEXNER LLP
                                             1401 New York Avenue, NW
                                             Washington, D.C. 20005
                                             Telephone: (202) 237-2727
                                             Facsimile: (202) 237-6131
                                             mmitchell@bsfllp.com

                                             Counsel for Delta Air Lines, Inc.
